


Exhibit 10.7


Chevron Corporation
Long-Term Incentive Plan Award
Restricted Stock Units
Terms and Conditions


RESTRICTED STOCK UNIT AWARD. Your Restricted Stock Unit Award is granted to you
under the Long-Term Incentive Plan (“Plan”). The Plan’s terms and the terms of
the Rules adopted pursuant to the Plan are incorporated herein. For a copy of
the plan documents, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx, or contact the
Executive Compensation Group at execplans@chevron.com or 1-925-842-7304. By
accepting this Restricted Stock Unit Award, you agree to all terms and
conditions of the Plan, its Rules, and any provisions herein that may be in
addition thereto. In the event of any conflict between the provisions of this
agreement and the terms of the Plan or Rules, the terms of the Plan and/or Rules
shall govern. The aforesaid documents and the number of units granted as
reflected in your Morgan Stanley account, collectively constitute the Award.
A.
GRANT DATE. The Grant Date of your Restricted Stock Unit Award is [insert date].

B.
NUMBER OF UNITS GRANTED. The number of units granted is reflected in the [insert
date] award detail screen in the “Restricted Unit/Perf Share” section of your
Morgan Stanley account at www.benefitaccess.com. Refer to Award Type labeled
“RSU”.

C.
VESTING DATE. Your Restricted Stock Unit Award will vest only if you continue
employment with Chevron until the Vesting Date, [insert date], which is three
years after the Grant Date.

D.
EFFECT OF TERMINATION ON VESTING. The entire Restricted Stock Unit Award will be
forfeited if you terminate prior to the Vesting Date for any reason.

E.
DISABILITY. For purposes of the vesting of your Restricted Stock Unit Award, you
are deemed to have terminated upon the earlier of twenty-nine (29) months after
the commencement of long-term disability benefits under a plan or program
sponsored by the Corporation, or the date you fail to qualify or no longer
qualify for such long-term disability benefits, provided that you do not return
to active employment with the Corporation at that time.

F.
DIVIDEND EQUIVALENTS. The Restricted Stock Unit Award does not earn dividends or
dividend equivalents prior to or after the Vesting Date.

G.
RESTRICTED STOCK UNIT AWARD PAYOUT. The payout amount of your Restricted Stock
Unit Award is equal to the number of your vested Restricted Stock Units in the
Award multiplied by the Chevron Stock Closing Price on the New York Stock
Exchange on [insert date], or, should the New York Stock Exchange not be open,
the Chevron Stock Closing Price on the last day prior to [insert date] that the
New York Stock Exchange is open.

H.
PAYMENT. Your vested Restricted Stock Units will be paid in cash directly to
your Morgan Stanley account as soon as practical after the Vesting Date.

I.
NO DEFERRAL. You may not defer payment of your Restricted Stock Unit Award
payout.

J.
MISCONDUCT. Restricted Stock Unit Awards may be forfeited for Misconduct as
defined in the Long-Term Incentive Plan, and the Corporation may demand
repayment of amounts received on or after the date of the Misconduct.

K.
TAXATION. The tax consequences of Restricted Stock Unit Awards vary depending on
the country’s laws that govern this Award. Consult the prospectus or prospectus
supplement and your tax advisor for more information regarding the tax
consequences of your Restricted Stock Unit Award. For a copy of the prospectus
or prospectus supplement, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx.


15005-RSU LTIP Grant Terms                                 Page 1

--------------------------------------------------------------------------------




L.
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of restricted stock units subject to this agreement shall be adjusted, as
appropriate.

M.
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Restricted Stock Unit Award during your lifetime.
Notwithstanding the foregoing, this Restricted Stock Unit Award may be
transferred or assigned pursuant to a domestic relations order enforceable under
applicable law.






15005-RSU LTIP Grant Terms                                 Page 2